Citation Nr: 0809658	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  00-00 189A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for anxiety.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for a foot disability.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1975 to July 1980.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from rating decisions 
by the Montgomery, Alabama Department of Veterans Affairs 
(VA) Regional Office (RO).  Thereafter, the case was 
transferred to the Reno, Nevada RO, which is presently 
handling the current appeal.  In February 2002, a 
videoconference hearing was held before the undersigned.  A 
transcript of this hearing is of record.  This case was last 
before the Board in January 2007 when it was remanded for 
additional development.

As the Board pointed out in the January 2007 Remand, it 
appears that the veteran has moved back to Alabama (see 
statement received from the veteran in September 2006).  
Thus, it appears that jurisdiction should reside with the 
Montgomery RO.

The issues of entitlement to service connection for anxiety 
and a low back disability are REMANDED to the RO via the 
Appeals Management Center (AMC).  VA will notify the 
appellant if any action is required on his part.


FINDINGS OF FACT

1.  On examination for enlistment, it was noted that the 
veteran had moderate pes planus.

2.  It is not shown that the pre-existing pes planus 
increased in severity during service (or as result of an 
event or injury therein).

3.  The veteran is not shown to have a foot disorder other 
than pes planus.
CONCLUSION OF LAW

Service connection for a foot disorder is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1153, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 
(2007); 38 C.F.R. § 3.310 (as in effect prior to and from 
October 10, 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the claim decided herein.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Regarding timing of notice, in Pelegrini, at 120, the Court 
held that where notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
the notice prior to the initial AOJ adjudication; instead, 
the claimant has the right to timely content-complying notice 
and proper subsequent VA process.  Here, the initial 
adjudication preceded enactment of the VCAA.  The veteran was 
provided content-complying notice by letters in March 2004, 
December 2005, April 2006, and January 2007.  The December 
2005, April 2006 and January 2007 letters specifically 
informed the veteran to submit any pertinent evidence in his 
possession.  Furthermore, in the January 2007 letter, he was 
given notice regarding ratings and effective dates of awards, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
He was given ample time to respond to the letters or 
supplement the record. 

Regarding VA's duty to assist, VA has obtained the veteran's 
service medical (SMRs) records and records of pertinent VA 
and private medical treatment.  The veteran has not 
identified any records of VA or private evaluations or 
treatment for a foot disability that remain outstanding.  
Furthermore, the RO arranged for VA examinations in 2005 and 
2006.  The Board is satisfied that the RO has complied with 
VA's duty to assist the veteran in the development of the 
facts pertinent to his claim.  The veteran is not prejudiced 
by the Board's proceeding with appellate review of the merits 
of the claim at this time.

II.  Service Connection for a Foot Disability

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.304, 3.306(a).  A pre-existing injury 
or disease is considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless clear and unmistakable evidence shows that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).  

In addition, service connection may be granted for disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a).  Additional 
disability resulting from the aggravation of a non-service-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a). Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).  Effective October 10, 
2006, 38 C.F.R. § 3.310 was revised to incorporate the 
analysis by the Court in Allen.  The revised 38 C.F.R. § 
3.310 provides, in essence, that in an aggravation secondary 
service connection scenario, there must be medical evidence 
establishing a baseline level of severity of disability prior 
to when aggravation occurred, as well as medical evidence 
showing the level of increased disability after the 
aggravation occurred.

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

An August 1975 service entrance examination report notes that 
the veteran had moderate pes planus diagnosed.  In April 
1976, he was seen with complaints of injured toes on both 
feet.  He reported that he had dropped some pipes on his 
toes.  The assessment was mild contusion; the veteran was 
instructed to use crutches for five days.  In January 1980, 
the veteran was seen with complaints of tenderness in his 
left foot and ankle.  On examination, range of motion was 
good.  The assessment was a sprain.  An April 1980 ETS 
examination report notes that clinical evaluation of the 
lower extremities was normal.  In May 1980, the veteran was 
again seen with complaints of a left foot and ankle injury, 
which he described as a sprain.  Examination revealed no 
swelling, but complaints of pain.  The impression was that 
there was no significant injury.  In June 1980, the veteran 
was seen with complaints of corns on each great toe; the 
corns were shaved.  

In July 1998, the veteran submitted a claim of service 
connection for, in pertinent part, a foot disability.  He 
complained that he had suffered from numbness and swelling in 
his feet ever since injuring his back in service.

A February 1999 VA examination report notes the veteran's 
complaints of occasional numbness and tingling in his feet, 
usually precipitated by standing too long or walking too far.  
He denied any shooting pain from his back to his feet.  On 
examination, the veteran's plantar fascia revealed mild 
tenderness on palpation medially and laterally.  There was 
mild tenderness in the junction of the fifth metatarsal with 
the tarsal bones.  There was no evidence of swelling.  The 
diagnoses included chronic left foot plantar fasciitis.

In an October 1999 statement, the veteran reported that he 
never had problems with his "flat feet" until he injured 
his back.  

In April 2001, the veteran was awarded Social Security 
Administration (SSA) disability benefits.  Records relied 
upon by SSA show treatment for various disabilities, but 
mostly heart and back problems.  The veteran was found to be 
disabled, effective July 2000, with cardiomyopathy noted as 
his primary disability and chronic heart failure noted as a 
secondary disability.

At the February 2002 videoconference hearing, the veteran 
testified that he experienced foot pain throughout his 
military service.  Following his military service, he did not 
seek treatment for foot problems until 1996, when he was 
experiencing swelling in his legs and feet, which he 
attributed to his back problems.  

A July 2005 VA examination report notes the veteran's 
complaints of burning pain in the tops of his feet.  The 
veteran also noted that he has flat feet.  The examiner noted 
that the veteran did not wear special shoes or use shoe 
inserts.  He also noted the veteran's history of coronary 
artery bypass graft surgery, where he had veins harvested 
from his right leg.  Edema was noted in the right leg.  The 
examiner noted that the veteran over-pronated his right foot; 
his left foot was normal.  Range of motion was normal in both 
feet.  There was no foot drop, and gait was normal.  X-rays 
of the feet revealed bilateral pes planus, but were otherwise 
normal.  The examiner stated that no foot disability was 
identified.  The examiner opined that is was at least as 
likely as not that the pain and paresthesia in the veteran's 
legs and feet are referred pain from low back osteoarthritis, 
which was not related to the veteran's military service but 
rather a process of aging.

A February 2006 VA examination report notes that the veteran 
reported that he was seen for back problems on several 
occasions during military service, including when a pallet 
fell on his left side.  Following service, he again injured 
his back in 1995.  He stated that he had flat feet on service 
entrance in 1975.  During service, he experienced foot pain 
for the first time; however, he never sought medical 
treatment for these complaints.  He first sought treatment in 
the mid-1990's, when his private physician gave him an anklet 
and a foot wrap.  Currently, he complained of pain in both 
feet.  Examination revealed no Achilles tendon or forefoot 
malalignment.  There was no swelling or tenderness.  X-rays 
in July 2005 revealed pes planus deformity of both feet.  The 
diagnosis was bilateral pes planus.  The examiner stated, "I 
find no disability in either foot that is related to his back 
and his problem is not related to his military service."

Regarding the veteran's pes planus, bilateral pes planus was 
noted when the veteran was examined for enlistment.  
Consequently that removes from consideration the question of 
whether this disability originated (was incurred) in service.  
The veteran does not allege otherwise.  The remaining 
possible theories for establishing service connection for pes 
planus are aggravation and secondary service connection.

Regarding aggravation, it is noteworthy that to establish 
service connection on such basis it must be shown that the 
disability increased in severity during (as a result of 
events/injuries in) service.  See 38 C.F.R. § 3.306(b).  When 
the veteran was examined for enlistment, the pre-existing pes 
planus was described as moderate.  Although he was seen with 
complaints of other foot problems (contusion to the toes, 
ankle sprains and corns) during service, the pes planus 
remained essentially asymptomatic throughout service.  An 
April 1980 ETS examination report notes that clinical 
evaluation of the lower extremities was normal.  The veteran 
himself stated (during a 2006 VA examination) that he never 
sought treatment for foot pain related to pes planus during 
his military service, or for more than 15 years thereafter.  
On initial VA examination in February 1999 (more than 18 
years post service) the veteran's left foot plantar fasciitis 
was described as mild to moderate, depending on the pain 
symptoms.  VA X-rays in July 2005 revealed pes planus 
deformity of both feet.  The February 2006 VA examiner opined 
that there was no current disability of either foot that is 
related to the veteran's military service.  Thus, based on 
manifestations (or lack thereof) prior to, during, and 
subsequent to service, no increase in pes planus disability 
is shown, and service connection for such disability on the 
basis that it was aggravated by service is not warranted.  

Regarding secondary service connection, the veteran is not 
presently service connected for any disabilities; therefore, 
this theory of entitlement is not for application.  
(Parenthetically, the Board notes that although the veteran's 
claim for service connection for a low back disability 
remains pending, the February 2006 VA examiner also opined 
that any current foot disability is not related to the 
veteran's low back disability.)  

Regarding any foot disability other than pes planus, the 
Board acknowledges the veteran's complaints of pain and 
paresthesia in his feet.  However, the July 2005 VA examiner 
stated that no foot disability (other than pes planus) was 
identified.  The Board notes that pain alone, without a 
diagnosed or underlying malady or condition, is not a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim of service connection 
for a foot disorder.  Generally, in decisions on claims for 
VA disability benefits, a veteran is entitled to the benefit 
of the doubt when there is an approximate balance of positive 
and negative evidence.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When the evidence supports 
the claim or is in relative equipoise, the veteran prevails.  
Gilbert, 1 Vet. App. at 56.  Where, as here, the 
preponderance of the evidence is against the claim, however, 
the benefit of the doubt rule has no application.


ORDER

Service connection for a foot disability is denied.


REMAND

The January 2007 Remand directed the RO, in pertinent part, 
to schedule the veteran for an orthopedic examination to 
determine the nature of any current back disability and 
whether such disability, at least as likely as not, is 
related to the complaints of back pain treated in service.  
The supporting rationale for the opinion was to be provided.  
Review of the claims file does not indicate that this 
development was accomplished.  The veteran underwent a VA 
examination in May 2007; the VA examiner stated that he 
reviewed the veteran's claims file and that his opinion did 
not change from the opinion offered in February 2006.  (In 
February 2006, the VA examiner based his opinion on a medical 
history provided by the veteran, rather than the medical 
evidence of record.)  However, no reasons and bases for this 
opinion were provided.  In this regard, the Board notes that 
the veteran had muscle strain diagnosed in service and 
degenerative disc disease diagnosed after a postservice 
accident.  Moreover, a July 2005 VA examiner opined that the 
veteran's low back disability is not due to his military 
service.  The very brief May 2007 VA opinion fails to address 
any of this evidence.  The Board regrets any additional delay 
in this matter; however, the VA examination reports of record 
are not adequate for adjudication purposes.  Moreover, under 
Stegall v. West, 11 Vet. App. 268 (1998), a remand by the 
Board confers on the veteran, as a matter of law, the right 
to compliance with the remand orders.  

In addition, the veteran contends (in part) that his current 
anxiety is due to his low back disability.  The matter of 
entitlement to service connection for anxiety, to include as 
secondary to a low back disability, is clearly inextricably 
intertwined with the matter of service connection for a low 
back disability.  Therefore, consideration of that matter 
must be deferred until the matter of service connection for a 
low back disability is resolved.  In this regard, the Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a non-
service-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  The regulation further sets 
out the procedure for determining the extent of any 
aggravation.  Attention of the RO is directed to these 
changes, and the veteran should have written notice of the 
new regulation.

The Board regrets any further delay in this case.  However, 
given the circumstances, the Board has no recourse but to 
again remand the case to the RO for the following:

1.  The RO must give the veteran an 
opportunity to appoint a new service 
representative (to include a National 
Veterans Service Organization) from the 
state where he now resides.

2.  The RO should provide the veteran 
written notice of the amendments to 
38 C.F.R. § 3.310(b), effective October 
10, 2006.

3.  The veteran should be afforded an 
examination by a physician with 
appropriate expertise to determine the 
etiology of his back disability.  The 
veteran's claims folder (including 
service medical records) must be made 
available to, and reviewed by, the 
examiner.  

Based on examination results and the 
review of the medical evidence in the 
claims folder, and with consideration of 
sound medical principles, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent or more likelihood) that any 
current back disability began during or 
is causally related to service.  The 
supporting rationale for the opinion must 
be provided.  In addition, the examiner 
is specifically requested to reconcile 
his or her conclusion with the July 2005, 
February 2006 and May 2007 VA examination 
reports of record.

4.  Thereafter, the RO should 
readjudicate the claims of service 
connection for a low back disability and 
for anxiety.  The provisions of 38 C.F.R. 
§ 3.310(b) (effective October 10, 2006) 
should be applied, if pertinent.  If 
either claim remains denied, the veteran 
and his representative should be issued 
an appropriate Supplemental Statement of 
the Case and provided the opportunity to 
respond before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


